t c memo united_states tax_court albert j henry petitioner v commissioner of internal revenue respondent mary henry petitioner v commissioner of internal revenue respondent docket nos filed date timothy m hughes charles f gibbs and william g cavanaugh for petitioners june y bass and valerie n larson for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and additions to tax pursuant to sec_6653 and in the amounts of dollar_figure and dollar_figure respectively the issues remaining for our consideration concern whether petitioners are liable for additions to tax under sec_6653 and and sec_6661 for the taxable_year the parties have stipulated that the conclusions in 101_tc_225 affd 64_f3d_1406 9th cir control as to the underlying income_tax deficiency in cramer v commissioner supra the taxpayers like petitioner albert j henry were shareholders and officers in a corporation that issued certain stock_options subject_to restrictions on vesting and transfer in connection with their performance of services for the corporation for certain of the options the taxpayers filed sec_83 elections in which they reported the fair_market_value of the options as zero upon the sale of the options to an unrelated company in the taxpayers misstated the transactions on their returns reporting them as gains from the sale of capital assets we sustained respondent's determination that the proceeds from such options were taxable as ordinary_income at the time of disposition because the options did not have readily ascertainable fair market values as defined in sec_1_83-7 income_tax regs all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings of fact2 petitioners albert j henry and mary henry resided in san diego california and scarborough north yorkshire england respectively at the time of filing petitions in these cases petitioners' joint federal_income_tax return was prepared by their accountant robert e douglas douglas who signed it as the preparer on date albert j henry henry has a bachelor of science degree in civil engineering as well as a master's degree in business administration between and henry worked as a lending officer at first national city bank first national in new york city in that capacity subject_to approval he reviewed and prepared credit lines for businesses after his tenure with first national henry worked in los angeles and new york city for firms that were members of the new york stock exchange in that regard henry prepared institutional research reports on growth companies for use by entities like mutual and pension funds as well as banks institutional reports are intended to cover a particular company's products what the projected growth rate might be and what sort of proprietary advantages the company might have these reports were designed to give money managers an idea of the value of a company's stock these reports do not incorporate the parties' stipulation of facts and exhibits are incorporated by this reference information on tax matters involving the particular company in question imed corp imed richard a cramer cramer founded imed a company engaged in the design manufacture and sale of electronic medical instruments primarily a device known as an infusion pump and related disposable devices from through date cramer was a shareholder president chairman of the board_of directors and chief_executive_officer of imed from through date warren k boynton boynton was vice president of imed boynton was on the board from through date and from date through date kevin p monaghan monaghan served as outside general counsel to imed from its inception in until date from date through date monaghan was assistant secretary of the board_of directors of imed the board monaghan was an attorney admitted to practice in california cramer boynton and monaghan were close friends as well as business associates dan r hendrickson hendrickson was hired as a corporate controller of imed on date and became treasurer of imed on date hendrickson previously had prepared cramer's personal income_tax returns for a number of years at imed hendrickson reported directly to cramer on the financial condition of the company and the associated tax_liabilities the stock of imed was neither publicly traded on an established stock market exchange nor registered with the securities_and_exchange_commission from through the directors and three or four key officers owned approximately percent of the outstanding imed stock on date henry joined imed as vice president- finance and chief financial officer cfo initially henry was expected to raise equity for imed and to institute financial controls later on henry was in charge of determining imed's capital needs preparing cash-flow forecasts and raising cash as necessary as imed's cfo henry was directly responsible to cramer and met with him daily at imed henry was one of the imed officers who could meet with cramer on an unscheduled basis also occasionally cramer and henry would go out to dinner and discuss business henry also saw boynton who was number two in imed's hierarchy on a daily basis since his office was nearby however henry did not have frequent contact with monaghan at imed when henry became the cfo of imed hendrickson was responsible for the accounting department as imed's cfo henry was hendrickson's direct supervisor hendrickson's office however was located in another building at the same office compound when henry began work for imed the accounting department had approximately people who reported to hendrickson later the department expanded to approximately people in general henry considered hendrickson to be competent diligent and responsible henry believed hendrickson would apprise him of important financial matters within the ambit of the accounting department also henry socialized with hendrickson once every couple of months as well as having lunch with him on a regular basis otherwise henry did not regularly socialize with the other officers and directors of imed imed also maintained outside auditors arthur young co arthur young which performed audits of the financial statements at the end of the fiscal_year from until the principal contact at arthur young was kim rutledge rutledge an accountant rutledge primarily had contact with hendrickson and his predecessor at imed on date henry became a member of imed's board_of directors the board and remained in that position until date when henry joined the board cramer boynton monaghan and two other individuals were on it on occasion prior to joining the board henry would present financial statements for review and brief the directors on company operations imed stock_options imed instituted a stock_option plan that it granted to certain employees the stock_options granted were intended to enable employees to participate in imed's growth and prosperity this particular program was managed by cramer monaghan and hendrickson in the process of granting stock_options to its employees imed required the participants to file elections pursuant to sec_83 sec_83 elections generally imed did not issue forms w-2 or to any option grantee for the year in which the option was issued subsequent to the sec_83 election imed did not deduct the costs of the stock_options it granted to its employees because that might result in the realization of ordinary_income by the recipients on date henry received his first stock_options options the options granted henry the right to purchase big_number shares of imed's common_stock the par_value of the common_stock wa sec_15 cents per share henry could exercise his options to purchase stock at dollar_figure per share on date hendrickson presented henry with a sec_83 form to sign hendrickson further informed him that this document was required to be signed in order to obtain long-term_capital_gains on the stock_options the document contains the note that as a condition of exercising these sec_83 provides generally that if property is transferred to an individual as compensation_for services recognition of income will be deferred if the property is not transferable or is subject_to a substantial_risk_of_forfeiture sec_83 provides in relevant part that the employee may elect within days of receipt to include the value of the property for the year he receives it despite the fact that such property is nontransferable and forfeitable particular stock_options continued employment with imed was a requirement the document also includes the provision that the fair_market_value was none and there were no amounts currently paid in the options provided that the optionee could exercise the options in increments through the fifth-year end anniversary hereof so long as he is at such anniversary date still an employee or consultant to imed the options also contained the following vesting schedule percentage of shares underlying the options that may be exercised earliest date upon last date upon which optionee which optionee may exercise may exercise date date date date date date date date date date the options were transferable subject_to the vesting provisions only to persons approved by the board as qualified offerees the approval of the board was stated to be contingent on the receipt of a favorable opinion of counsel and could be refused if the transfer would require registration under sec_5 of the securities act of ch 48_stat_74 as amended u s c sec_77a simultaneously with his signing of the sec_83 election for the options henry was provided with a copy of a letter from imed dear option holder congratulations on your recent stock_option the enclosed election which is necessary to provide for capital_gain treatment upon ultimate stock sale by you should be signed by you and your spouse where applicable and returned to dan r hendrickson at imed before date the original will be filed with the internal_revenue_service and a copy retained in the files of imed the second copy enclosed is for your records you have no income to report at this time as the election is protective only very truly yours signed dan r hendrickson treasurer sometime in date henry exercised a portion of the options to the extent that he acquired big_number shares of imed common_stock at dollar_figure per share the options still conferred on henry the right to purchase the remaining big_number shares on date henry sold the big_number shares of imed common_stock for dollar_figure in date john stine stine replaced rutledge as the arthur young tax principal performing corporate tax work for imed stine's main contact at imed was hendrickson stine also talked with monaghan on occasion as tax principal for arthur young stine did not consult with henry on tax matters on date imed and imed international corp international a cayman islands british west indies corporation formed a_trust with a swiss corporation as trustee the swiss trustee was entitled to exercise stock_options the options on behalf of certain enumerated individuals designated as the beneficiaries the options were allocated as follows number of name1 paired shares exercise price cramer big_number big_number big_number boynton henry big_number big_number monaghan dollar_figure there are two other beneficiaries who were members of imed's board but they are not part of these cases and hence need not be identified the trust agreement was signed by cramer as chairman of both imed and international subsequently henry was informed by cramer that he would receive additional stock_options henry did not sign or receive certificates or documents with respect to the options on date monaghan wrote to hendrickson noting that stock_options in imed had been granted to certain employees and requesting that the aforementioned individuals sign sec_83 elections and file them by date on date stine of arthur young sent both monaghan and hendrickson a letter which stated on date the outstanding shares of imed and international were paired so that the stock of neither company could be issued or sold without the simultaneous issuance or sale of an equal number of shares of the other company imed currently takes the position that its stock_options are governed by sec_83 and therefore the present tax treatment is no income to the employee on grant or exercise and no compensation deduction to imed however regulation states that an option must have a readily_ascertainable_fair_market_value before sec_83 will apply since the definition of readily_ascertainable_fair_market_value is virtually impossible to meet imed's present position is subject_to challenge on date monaghan informed hendrickson that certain imed employees had obtained options on imed stock but that the options should not be delivered to the holders until their sec_83 elections have been prepared and are ready to file in an undated form letter from robert reiss president of imed employees participating in the stock_option plan were informed that the sec_83 elections were necessary to provide for capital_gain treatment upon ultimate stock sale by you this document further states that the recipient has no income to report at this time as the sec_83 election is protective only imed's sale in early cramer along with the majority of imed's stockholders met with investment bankers to proceed with the sale of imed henry was always present with cramer when prospective purchasers came to perform due diligence investigations with respect to imed on date the management of warner-lambert corp warner-lambert approached the officers and directors of imed to propose a transaction whereby warner-lambert would acquire all the outstanding_stock of imed and its subsidiaries initially warner-lambert offered dollar_figure million subject_to a due diligence investigation as part of the negotiations cramer monaghan boynton and henry as imed's executive officers went to warner-lambert's corporate offices in new jersey as imed's cfo henry was required to supply financial analyses as well as discuss the projected market and product forecasts at some point during the sale negotiations henry told cramer that he thought that the stock_options should be long-term_capital_gains in the imed sale negotiations the executives from both companies recognized that there would be a problem with imed's employee stock_options warner-lambert realized that if the options were not exercised then imed would not have dollar_figure million to dollar_figure million in its treasury at the time of sale consequently in new jersey cramer met with ward hagen the chief_executive_officer of warner-lambert when the meeting ended cramer told monaghan boynton and henry that the option holders would obtain long-term_capital_gain treatment and instructed monaghan to structure the transaction to achieve such long-term_capital_gain warner-lambert was persuaded to purchase the employee stock_options and to forgo a deduction in its federal_income_tax return for the cost of purchasing the options however warner-lambert reduced the offer for imed from dollar_figure million to dollar_figure million during the final negotiations the officers and directors of imed met with the law firm skadden arps slate meagher flom skadden arps which represented warner-lambert in new york city after a meeting with the attorneys from skadden arps in manhattan monaghan informed henry that he had structured the options as long-term_capital_gain subsequently monaghan told boynton in response to boynton's question that the option proceeds would be treated as long-term_capital_gain on date the swiss trust that held the options was dissolved the assets of the trust the options reverted to imed in date warner-lambert purchased all of the outstanding_stock of imed for approximately dollar_figure per paired share of stock in imed and international warner-lambert paid a total of dollar_figure million for all of the outstanding_stock plus the extant stock_options belonging to employees of imed warner-lambert through imed issued henry a form_w-2 that was filed as part of petitioners' federal_income_tax return declaring dollar_figure as income neither warner-lambert nor imed provided henry with another form_w-2 or or other form or statement that declared his stock_option proceeds as income robert e douglas douglas a certified_public_accountant prepared petitioners' federal_income_tax return he was licensed in california and since a partner in the firm of jassoy graff douglas henry was introduced to douglas by hendrickson who informed him that douglas was an excellent very careful accountant between and douglas worked in the tax department of price waterhouse while at price waterhouse douglas was an instructor in its national tax course between and douglas practiced with george peterson co as petitioners' accountant douglas prepared their through joint federal_income_tax returns petitioners' and returns were audited by respondent douglas represented petitioners in these audits which resulted in minor adjustments to petitioners' returns generally henry was satisfied with the manner in which douglas handled the audits henry informed douglas that imed had been sold and that it was henry's understanding that monaghan as imed's counsel had structured the stock_options as long-term_capital_gain henry also advised douglas that if there were any questions regarding the handling of the options to contact monaghan or hendrickson douglas agreed with his partner robert w jassoy jr that the option proceeds should be classified as long-term_capital_gain on the income_tax returns he prepared for petitioners in reaching this decision douglas considered as a factor that there were no forms w-2 or nor any other form issued by either warner-lambert or imed declaring the option proceeds as income also based on an earlier discussion with hendrickson regarding imed's stock_option plan douglas surmised that arthur young approved the tax treatment of the stock_option proceeds based on the legislative_history of sec_83 in addition douglas believed that the attorneys representing warner-lambert and imed had structured the transaction to accomplish long-term_capital_gain for the option holders finally in reaching his decision douglas relied on the fact that hendrickson had informed him about the sec_83 elections douglas concluded that the elections put respondent on notice regarding the stock_options however douglas knew that there was a distinct possibility that respondent might challenge the classification of henry's stock_option proceeds as long-term_capital_gain douglas prepared petitioners' joint federal_income_tax return henry provided douglas with the form_w-2 that he obtained through imed from warner-lambert douglas however did not review the option documents or the option plan petitioners' federal_income_tax return reported income from wages of dollar_figure and capital_gain of dollar_figure on the schedule d included with their federal_income_tax return petitioners reported a short-term loss of dollar_figure and long-term_capital_gains of dollar_figure the net of which resulted in the dollar_figure after considering the deduction for capital_gains next to both entries was the following reference see attached computer d on schedule d a schedule petitioners included with their federal_income_tax return they listed their capital_gains petitioners reported productive assets acquired big_number shares imed corp big_number options imed corp big_number options imed corp date gross sale cost or gain or1 date sold price other basis loss -0- dollar_figure -0- big_number big_number big_number -0- big_number dollar_figure this column reflects gains reported under the category of more than years or less petitioners reported a total of dollar_figure as long-term_capital_gain in the federal totals column on the second page of the schedule d petitioners reported a net gain of dollar_figure hendrickson had overall corporate tax responsibility within imed hendrickson apprised henry concerning matters related to petitioners' personal taxes but believed that was not specifically part of his duties at imed hendrickson stated that it became apparent sometime in or that with respect to the stock_options unless something was changed long-term_capital_gain was not a possibility hendrickson also believed that it would be difficult to overturn the particular regulation in question hendrickson warned some of the option holders that capital_gain was not guaranteed at the time of imed's sale in hendrickson knew that the stock_option proceeds were not entitled to long-term_capital_gain treatment monaghan was aware of ongoing discussions regarding the proper tax treatment of the stock_options throughout the corporate life of imed monaghan believed that members of the board would have been aware of these discussions as well as rutledge at arthur young monaghan discussed the stock_options with henry monaghan believed that upon analyzing the tax provisions related to stock_options a sec_83 election would ensure that the proceeds would be treated as long-term_capital_gain however monaghan understood that there were some risks associated with the sec_83 election for the stock optionees boynton believed that there had been no discussions among the officers and directors of imed who were negotiating the sale of the company to warner-lambert regarding the taxation of the employee stock_options however boynton was aware of discussions of how warner-lambert would acquire the outstanding employee stock_options boynton discussed the tax treatment of the proceeds of the imed options only with monaghan boynton was otherwise unaware of the possibility that respondent might challenge the long-term_capital_gain treatment of his stock_option proceeds and considered it hendrickson's responsibility to handle tax matters as well as the stock_option plan as the chief_executive_officer of imed and majority stockholder cramer considered henry to be an important individual in the company however cramer considered henry to be the one outsider in imed the options granted to henry were for services rendered although cramer noted that henry had not yet accomplished anything of substance at the time of the grant opinion petitioners concede that they are liable for the underlying income_tax deficiency but contend that they are not liable for the additions to tax in that regard petitioners bear the burden_of_proof with respect to the additions to tax rule a 79_tc_846 respondent argues that petitioners were negligent inasmuch as they knew that when granted the options did not have readily ascertainable fair market values the options did not have fair market values of zero at the time they filed their sec_83 elections and at the time the federal_income_tax returns were filed their positions were subject_to challenge petitioners on the other hand contend that they did not misrepresent the sale of the options relied on professional advisers and acted in good_faith in reporting the sales of the options the success of petitioners' contentions is dependent in part on their claim that they were unaware of the concerns of other top echelon officers of imed even though henry was a director and part of that group for sec_6653 provides for an addition_to_tax equal to percent of the underpayment in tax if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition_to_tax equal to percent of the interest payable under sec_6601 on that portion of the underpayment in tax attributable to such negligence or intentional disregard negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 99_tc_202 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 we also consider the taxpayer's experience and knowledge in determining whether he acted negligently or intentionally disregarded rules and regulations vandeyacht v commissioner tcmemo_1994_148 derochemont v commissioner tcmemo_1991_600 a taxpayer may avoid liability for the additions to tax under sec_6653 and by relying on competent professional advice if it was reasonable to rely on such advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be taken into consideration in order for reliance on professional advice to excuse a taxpayer from the additions to tax for negligence the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide valuable and dependable advice on the matter at hand 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir there were three taxpayers before this court in 101_tc_225 two of the taxpayers claimed millions of dollars’ worth of basis for their options and the third reported his sale of the options as a straightforward sale of stock we found in cramer that the options when granted did not possess a readily_ascertainable_fair_market_value the taxpayers in cramer filed sec_83 elections while knowing that the options did not have fair market values of zero finally they knew at the time they filed their federal_income_tax returns that their position was subject_to being challenged consequently we held that the taxpayers in cramer were subject_to the additions to tax for negligence in part because they signed returns that they knew at the time contained material misrepresentations the court_of_appeals for the ninth circuit affirmed the imposition of the negligence addition f 3d pincite5 here petitioners argue that they were in a different position from the cramer taxpayers in that they properly relied on the professional evaluation and advice of their independent certified_public_accountant douglas when they reported a basis of zero in the stock_options on their joint income_tax return petitioners also contend that they did not know that the proceeds from the stock_options were not long-term_capital_gain based on these claimed differences they argue that they were not negligent under the circumstances here petitioners' reliance was not reasonable we agree with respondent that petitioners were negligent in reporting the proceeds from the sale of the options as long-term_capital_gain on their return their claims of good_faith are not supported by the record petitioners contend that douglas alone made the decision to classify the option proceeds as long-term_capital_gain petitioners further contend that they had no reason to question douglas' classification of the option proceeds as long-term_capital_gain petitioners explain that when douglas was hired as their accountant henry was informed that douglas had an impressive professional background in addition petitioners were pleased with douglas’ representation in several audits of prior years accordingly petitioners argue that at the time douglas started work on petitioners' joint federal_income_tax return they had every reason to rely on his professional acumen respondent points out however that henry was a sophisticated businessman who functioned in a highly competitive environment and should not be allowed to claim reliance on his adviser if he failed to provide the adviser with correct and complete information see 59_tc_473 specifically in preparing the returns douglas was not provided with copies of the relevant imed options douglas stated that he alone determined that the stock_option proceeds were long-term_capital_gain in petitioners' joint federal_income_tax return in his testimony douglas discussed various factors that he incorporated in his ultimate conclusion that the stock_option proceeds were capital_gain douglas however was not sufficiently informed to reach that conclusion he knew that there was a chance that respondent would challenge the tax treatment henry told douglas to ask for more information from either monaghan or hendrickson with respect to the stock_option plan however henry specifically informed douglas that long-term_capital_gain treatment for the stock_option proceeds was warranted douglas admitted that petitioners did not provide him with certain relevant information such as copies of the or the imed options petitioners did not provide an explanation as to why these particular documents were not produced to their accountant in other words petitioners failed to provide their accountant with sufficient information to render a fully informed opinion concerning the relevant facts and law see united_states v boyle supra freytag v commissioner supra moreover blind reliance on another for the accuracy of a return is generally insufficient to avoid liability for negligence additions to tax see 21_tc_678 here it was not reasonable to rely on douglas’ conclusion because he was not fully informed by petitioners henry contends that he reasonably believed that the stock_option proceeds were long-term_capital_gain for the following reasons because of imed's sec_83 program the fair_market_value of the stock_options was entered as zero in the election that henry signed imed provided henry with a letter that stated that the election is necessary to provide for capital_gain treatment upon ultimate stock sale hendrickson informed henry that the election was necessary to obtain long- term capital_gain treatment henry was informed that the option proceeds were long-term_capital_gain by both cramer and monaghan subsequent to imed's sale henry did not possess forms w-2 or that reflected the stock_option proceeds as income although there were many self-serving assertions that capital_gains were the proper treatment the record supports our finding that petitioners were aware that the stock_option proceeds were not properly characterized as long-term_capital_gain in particular in date henry exercised the right to acquire big_number shares of imed common_stock for dollar_figure per share later henry sold these shares of stock on date for dollar_figure thus petitioners sold the shares for dollar_figure per share some dollar_figure more than the option_price moreover henry's education and work experience enabled him to value stock and growth projections for companies consequently henry knew or should have known that the sec_83 election which he signed in september of was invalid insofar as it stated that the fair_market_value of the options was zero also petitioners cannot rely on hendrickson's statements made concerning the election nor the imed form letter obtained on date to negate additions to tax for negligence attributable to their return in general petitioners had an obligation to independently verify their own proper income_tax_liability in other words petitioners failed to ask pertinent questions or even make a cursory investigation beyond the information provided to them concerning the imed stock_options see 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir see generally sec_1 b income_tax regs moreover the duty_of filing accurate tax returns cannot be avoided simply by delegating responsibility to an agent 63_tc_149 henry argues that he was not part of the core group that controlled imed and that he would not be privy to the ongoing discussions with cramer monaghan and boynton regarding the stock_options respondent however points to the fact that hendrickson was responsible to henry in the organizational scheme within imed in other words hendrickson's responsibility as the head of imed's accounting department included conveying his interpretations of the internal_revenue_code to henry hendrickson's responsibilities in the corporation included informally advising henry with respect to his own taxes henry and hendrickson socialized once every couple of months as well as having lunch with each other on a regular basis in connection with the sale negotiations with warner-lambert henry was required to supply financial analyses as well as discuss the projected market and product forecasts although henry's responsibilities did not specifically encompass taxation issues the tax treatment of the stock_options was a critical consideration in particular we note that a major item that was negotiated involved warner-lambert’s forgoing a deduction on its federal_income_tax return for the payment of the option purchase proceeds that issue was important enough for cramer to meet with the head of warner-lambert also henry admitted during the sale negotiations he expressed his belief to cramer that the stock_option proceeds should be long-term_capital_gain at the very least henry was aware that warner-lambert chose to coordinate with imed on the issue of the proper taxation of the outstanding_stock options hendrickson introduced douglas to henry and gave douglas an excellent recommendation douglas had been in contact with hendrickson regarding the imed stock_option plan when it was set up and he gave douglas the impression that arthur young had approved of the tax treatment of imed's stock_option plan hendrickson addressed important tax matters with henry and also likely apprised him of the issue of the proper characterization of the stock_option proceeds it should also be noted that in hendrickson was placed on notice by the stine letter that because the definition of 'readily ascertainable fair market value' is virtually impossible to meet imed's present position that sec_83 governed imed's stock_options is subject_to challenge the top executives and officers of imed believed that the proper treatment of the stock_option proceeds was as long-term_capital_gain yet the record does not reflect that their belief was based on thorough research or analysis nor did they consult their tax professionals concerning the sec_83 option issue in this setting the stine letter is the only in-depth inquiry concerning the proper taxation of the income from the option proceeds it appears improbable that the significance of the stine letter would escape henry and hendrickson especially because it contained an opinion contrary to their hoped-for capital_gains reporting of the imed stock_options finally cramer and monaghan informed henry at the imed sale negotiations in new jersey that the stock_option proceeds would be structured as capital_gain in general tax reduction is an acceptable goal as long as the reduction involves transactions with substance and is by legal means 435_us_561 it does not however enable a taxpayer to ignore relevant information there were numerous opportunities for petitioners to learn of the questionable status of the capital_gain tax treatment of the stock_options hendrickson warned at least some of the imed stock optionees at the time they signed their sec_83 elections that the imed options program was contrary to the regulations promulgated by respondent monaghan knew there was a possibility that the commissioner would challenge imed's treatment of the stock_option proceeds and he initiated ongoing discussions among the officers and directors of imed concerning this particular issue also cramer advised the other three imed negotiators which included henry subsequent to a meeting with the chief_executive_officer of warner-lambert that the option proceeds would be deemed long-term_capital_gain this rebuts petitioners' contention that the options were not considered in the sale negotiations with warner-lambert additionally henry did not provide any other reasonable explanation as to why warner-lambert decreased the final purchase_price paid for imed from dollar_figure million to dollar_figure million in these circumstances henry’s plea of ignorance does not ring true henry’s involvement at the top level of imed and in the warner- lambert negotiations undermines his plea of ignorance and we so find cf 728_f2d_492 11th cir 532_f2d_697 9th cir defining ‘wilful blindness’ in 101_tc_225 we decided cramer boynton and monaghan were liable for additions to tax for negligence because they deliberately disregarded rules and regulations in that opinion it was indicated that boynton was aware of the potential risk that the commissioner might challenge the treatment of the stock_option proceeds because of his close friendship with cramer and monaghan cramer and monaghan would have had to have actively misled boynton for him to have been unaware of the risk associated with his tax_return position and this event was unlikely to have occurred in view of the taxpayers' friendship and business relationship id pincite although cramer referred to henry as the one outsider on imed's board he met with henry on a daily basis and occasionally went out to dinner with him also henry was involved in the negotiations regarding the sale of imed to warner-lambert and was one of the four imed executives who were delegated to pursue the sale negotiations with warner-lambert henry and the other top level imed officers possessed significant amounts of the options the potential value and possible tax treatment of the options to the imed officers was certain to be a prominent topic of conversation we find it difficult to believe that imed's chief financial officer would not be privy to this and or be oblivious to the concerns of the other officers who along with henry ran imed henry may have entered the top echelon of imed after cramer and his nucleus of associates but he was not an outsider regarding imed's daily business operations respondent's determination that petitioners were negligent is sustained petitioners' claims of good_faith are undermined by the totality of the circumstances based on the testimony from hendrickson monaghan and douglas the record demonstrates that henry was aware of the risks involved in reporting all of the proceeds from the sale of the and stock_options as long-term_capital_gain moreover henry did not provide douglas with all the information henry knew about the or options for example if douglas had been made aware of the fact that the value of the options was not zero that would likely have had a profound effect on the accountant’s evaluation of the proper tax treatment of the option proceeds finally the fact that henry referred douglas to either hendrickson or monaghan if there were any questions regarding imed's stock_option program does not obviate henry's responsibility to ensure that the return was accurately filed see laverne v commissioner t c pincite pritchett v commissioner t c pincite see generally sec_1 b income_tax regs accordingly we hold that petitioners are liable for the additions to tax for negligence substantial_understatement addition_to_tax next petitioners contend that respondent erred in determining additions to tax for substantial understatements under sec_6661 sec_6661 imposes an addition_to_tax when there is a substantial_understatement_of_income_tax for any taxable_year as applicable here the addition_to_tax under sec_6661 is equal to percent of the underpayment attributable to the substantial_understatement 90_tc_498 petitioners bear the burden of proving that the addition_to_tax under sec_6661 is not applicable rule a sec_6661 defines understatement as the excess of the amount of tax required to be shown on the return over the amount of tax actually reported on the return this understatement will be substantial if the amount of such understatement exceeds the greater of percent of the amount of tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the position taken on the taxpayer's return or adequate_disclosure in the return of the relevant facts affecting the treatment of the item sec_6661 and ii petitioners have not contended that there was substantial_authority for their reporting position petitioners contend that the tax treatment of the proceeds of the sale of imed's stock_options was adequately disclosed in their return as filed respondent disputes that petitioners adequately disclosed the item in question in schirmer v commissioner 89_tc_277 we explained that the regulations provide for two types of adequate_disclosure for purposes of sec_6661 disclosure in a statement attached to the return or disclosure on the return pursuant to the commissioner's revenue procedures sec_1 b and c income_tax regs in addition we noted that a taxpayer may satisfy the adequate_disclosure requirement of sec_6661 by providing on the return sufficient information to enable the commissioner to identify the potential controversy involved petitioners' expert witness john j monaco monaco was previously assistant_commissioner examination for respondent where he was an employee for years monaco opined that the zero basis reported on the return would be adequate_disclosure of the relevant facts monaco concluded that such disclosure was sufficient to apprise respondent of the facts and the nature of the potential controversy concerning the tax treatment of the item monaco decided that the zero basis would be a clear indication that the options had been awarded to the employee as compensatory stock_options and that no value had been reflected in henry's income either at the time the options were received or at any other time prior to the sale of such option monaco stated that there was no other likely explanation for a zero basis monaco opined that the zero basis reported on petitioners' return was sufficient to apprise respondent of the tax treatment of the item in question based on his experience monaco believed that a return with a reported zero basis for employee stock_options and claimed capital_gain treatment would be selected for examination in the present cases petitioners' return identified the property in question and clearly distinguished between stocks and options furthermore the return disclosed the dates the shares and options were acquired and sold sales_price a basis of zero and the gain involved it appears likely that the item sec_5 it should be noted that in 101_tc_225 affd 64_f3d_1406 9th cir the returns unlike petitioners’ contained misrepresentations that actually concealed the true nature of the option proceeds ie a false claim of basis or in the boyntons’ case a mischaracterization of the options as stock see also f 3d pincite reported generated respondent's audit the information reported was sufficient to apprise respondent of and enable respondent to identify the potential controversy involved here that is whether petitioners properly treated the stock_option proceeds as long-term_capital_gain we hold that petitioners adequately disclosed the information and are not liable for the addition_to_tax under sec_6661 interest petitioners argue that we should abate interest on the income_tax deficiency pursuant to sec_6404 because of respondent's delay in issuing the notice_of_deficiency specifically petitioners assert that respondent was dilatory in issuing the notice_of_deficiency thus increasing the interest payable the united_states tax_court is a court of limited jurisdiction see sec_7442 60_tc_977 new sec_6404 added to the internal_revenue_code by sec_302 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 authorizes this court to review the secretary's failure to abate interest only with respect to requests for abatement made after date because these cases do not involve a request for abatement made accordingly we do not reach petitioners' argument with respect to sec_6661 after date we lack jurisdiction to abate interest herein see 484_us_3 89_tc_352 coffield v commissioner tcmemo_1996_365 to reflect the foregoing decisions will be entered for respondent as to the deficiency and the additions to tax under sec_6653 and for petitioners as to the addition_to_tax under sec_6661
